DETAILED ACTION

Acknowledgement
Amendment filed on 7/5/2022 is acknowledged.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
Regarding the rejections of the claims under 35 U.S.C. 101, applicant is of the opinion that the claims are not directed to a commercial or legal interaction because the claims are clearly directed to a practical application (e.g., ''personalized transaction rules and the historical data to train a model”).  Examiner respectfully disagrees. 
The claims recite the features of “receiving, from a user [entity], one or more personalized transaction rules for an account of a user, collecting, from a user [entity], historical data including data from at least two transactional data categories, using the one or more personalized transaction rules and the historical data to train a model to identify one or more transactional patterns of the user…”  which describes a process of training a model. This falls within the “mathematical concepts” grouping of abstract idea because it involves obtaining training data and training a mathematical model using the training data, which can be performed using pen and paper.
The claims continue to recite “receiving, from a user [entity], a set of personalized transaction rules for an account of a user, wherein each personalized transaction rule indicates a set of transactional parameters for permitting transactions with a service,” “collecting, from a user [entity], historical data including data from two transactional data categories,” “using the one or more personalized transaction rules and the historical data to train a model to identify one or more transactional patterns of the user, the one or more transactional patterns used to determine whether transactions are permitted, and the one or more transactional patterns including at least one pattern corresponding to each of the at least two transactional data categories;” “receiving a transaction request from the service, wherein the transaction request includes contextual data related to the transaction request;” “determining, using the trained model, the contextual data deviates from the one or more transactional patterns;” and “transmitting, to the service, an indication of permission for the transaction request based on whether the trained model indicated the transaction request deviated from the one or more transactional patterns”, the claim, as a whole, is directed to transaction processing with personal account settings , which is a method of organizing human activity and abstract idea. This involves receiving user’s personal account settings for transaction processing, collecting user’s transaction history, identifying the user’s spending patterns based on user’s account settings and transaction history, receiving transaction data provided in a transaction request, determining whether the transaction data deviates from the user’s spending pattern and providing a response indicating whether the transaction request is permitted based on the determination. These steps describe a process of transaction processing with personal account settings. This is a commercial or legal interaction, therefore, falls within certain methods of organizing human activating grouping of abstract idea. Additional elements of the claim such as a user device, at least one processor and memory, only serve as a tool to automate and/or implement the abstract idea, they do not provide a practical application of the abstract idea, nor do they provide significantly more than the abstract idea. 
Examiner’s 101 rejection and response to the applicant's 101 arguments are based on the 2019 PEG office guidance on subject matter eligibility.  Examiner has considered all the applicant’s arguments but still maintains the 101 rejection. Please see below for an updated 101 rejection based on the amended claims.
Applicant’s arguments with respect to the amended claims 1, 12 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
	
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instance case, claims 1-11 are directed to a method, claims 12-16 are directed to a system and claims 13-20 are directed to an one-transitory machine-readable medium. Therefore, the claims fall within the four statutory categories of invention.
The claims are direct to transaction processing with personal account settings which is an abstract idea. Specifically, the claims recite “receiving, from a user [entity], a set of personalized transaction rules for an account of a user, wherein each personalized transaction rule indicates a set of transactional parameters for permitting transactions with a service,” “collecting, from a user [entity], historical data including data from two transactional data categories,” “using the one or more personalized transaction rules and the historical data to train a model to identify one or more transactional patterns of the user, the one or more transactional patterns used to determine whether transactions are permitted, and the one or more transactional patterns including at least one pattern corresponding to each of the at least two transactional data categories;” “receiving a transaction request from the service, wherein the transaction request includes contextual data related to the transaction request;” “determining, using the trained model, the contextual data deviates from the one or more transactional patterns;” and “transmitting, to the service, an indication of permission for the transaction request based on whether the trained model indicated the transaction request deviated from the one or more transactional patterns”, which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claims describe a process of receiving user’s personal account settings for transaction processing, collecting user’s transaction history, identifying the user’s spending patterns based on user’s account settings and transaction history, receiving transaction data provided in a transaction request, determining whether the transaction data deviates from the user’s spending pattern and providing a response indicating whether the transaction request is permitted based on the determination, which is a commercial or legal interaction of transaction processing with personal account settings. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims recite “receiving, from a user [entity], one or more personalized transaction rules for an account of a user, collecting, from a user [entity], historical data including data from at least two transactional data categories, using the one or more personalized transaction rules and the historical data to train a model to identify one or more transactional patterns of the user…”  which falls within the “mathematical concepts” grouping of abstract idea because it involves obtaining training data and training a mathematical model using the training data which can be performed using pen and paper. It has been held that "[a]dding one abstract idea (math) to another abstract idea ... does not render the claim non-abstract." RecogniCorp, 855 F.3d at 1327; see also FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016) See also FairWaming IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a user device, at least one processor and memory including instructions merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving, from a user [entity], a set of personalized transaction rules for an account of a user, wherein each personalized transaction rule indicates a set of transactional parameters for permitting transactions with a service,” “collecting, from a user [entity], historical data including data from two transactional data categories,” “using the one or more personalized transaction rules and the historical data to train a model to identify one or more transactional patterns of the user, the one or more transactional patterns used to determine whether transactions are permitted, and the one or more transactional patterns including at least one pattern corresponding to each of the at least two transactional data categories;” “receiving a transaction request from the service, wherein the transaction request includes contextual data related to the transaction request;” “determining, using the trained model, the contextual data deviates from the one or more transactional patterns;” and “transmitting, to the service, an indication of permission for the transaction request based on whether the trained model indicated the transaction request deviated from the one or more transactional patterns.” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a user device, at least one processor and memory including instructions to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction processing with personal account settings. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction processing with personal account settings. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-11, 13-16, 18-20 further describe the abstract idea of transaction processing with personal account settings. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, the limitation recited in claim 5 “collecting historical data including data from at least two transactional data categories for transactions with the account; training a classifier model with the set of transactional data; determining a set of classifications of the transactional data using the classifier model; and automatically creating a new personalized transaction rule for the account based on a classification of the transactional data in the collected historical data” further recites the abstract idea of training a mathematical model which can be performed using pen and paper. Furthermore, the limitations “receiving transactional data for a transaction with the account, wherein the transaction uses a subscription service; and creating a new personalized transaction rule for the subscription service” as recited in claim 7, and “in response to receiving the one or more personalized transaction rules, transmitting, to the user device, a confirmation including a unique identifier selected by the user” as recited in claim 8,  further describe a method of organizing human activity and abstract idea of transaction processing with personal account settings because it describes a process of providing an account setting for processing subscription service transactions and providing a confirmation with a user specified identifier, which is a commercial or legal interaction, and does not improve the functioning of a computer or other technology or technological field.
 Additionally, claim 6 reciting an additional element “training a machine learning model with the set of personalized transaction rules, wherein each personalized transaction rule is labeled as permissible or impermissible; and using the machine learning model to determine the transaction request from the service is permitted.”  However, these additional elements do no more than serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment and do no more than use of a computer or processor to automate and/or implement the abstract idea. Therefore, the claim is not patent eligible.

Claim Rejections – 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Not in the Specification
Claim 1 recites “collecting, from a user device, historical data including data from at least two transactional data categories.” However, the specification is silent on the claimed limitation. Paragraph [0056] of applicant’s specification (US 2021/0365922A1) discloses: 
[[0056] The technique 500 may further include an operation to receive a set of transactional data for transactions with the account. The technique 500 may further include an operation to train a classifier model with the set of transactional data. The technique 500 may further include an operation to determine a set of classifications of the transactional data using the classifier model. The technique 500 may further include an operation to automatically create a new personalized transaction rule for the account based on a classification of the set of classifications.
The specification describes receiving a set of transaction data for transactions with the account for model training. The specification does not disclose collecting, from a user device, historical data including data from at least two transactional data categories.
Claim 1 recites “using the one or more personalized transaction rules and the historical data to train a model to identify one or more transactional patterns of the user...” However, the specification is silent on the claimed limitation. Paragraphs [0039], [0040] and [0054] of applicant’s specification (US 2021/0365922A1) discloses: 
[0039] The transactional data 460 may be used to train a machine learning model 435. The machine learning model 435 may be a classifier model. The classifier model may classify each of the transactions based on the information included in the transactional data 460, such as time and date information 405, product information 410, service information 415, geographic location information 420, provider name information 425, and amount or information requested 430.


[0040] The classification and the transactions of each classification may be analyzed to identify patterns or frequencies of the account holder. A threshold determination 450 may be used to identify classifications which include a number of transactions which exceed a threshold number of transactions. For example, a threshold may be set at twenty transactions as indicative of a pattern. The classifier model may classify thirty transactions as purchasing a coffee between 9:00 AM and 10:00 AM on Wednesdays, thus as this exceeds the threshold, a pattern is identified for the user. 


[0054] The technique 500 includes an operation 506 to determine that the contextual data meets the respective transactional parameters of a personalized transaction rule of the set of personalized transaction rules. The technique 500 may further include an operation to train a machine learning model with the set of personalized transaction rules. For the training, each personalized transaction rule is labeled as permissible or impermissible. The technique 500 may further include an operation to use the machine learning model to determine the transaction request from the service is permitted.

The specification describes a machine learning model is trained to identify patterns of the account holder (paragraph [0039]-[0040]), and a machine learning model can be trained with personalized transaction rules (paragraph [0054]). The specification does not disclose using two inputs (i.e. “the one or more personalized transaction rules and the historical data”) to train a model to identify one or more transactional patterns of the user.
Claim 1 recites “determining, using the trained model, whether the contextual data deviates from the one or more transactional patterns; and transmitting, to the service, an indication of whether the transaction request is permitted based on whether the trained model indicated the transaction request deviated from the one or more transactional patterns...” However, the specification is silent on the claimed limitation. Paragraph [0054] of applicant’s specification (US 2021/0365922A1) discloses: 
[0054] The technique 500 includes an operation 506 to determine that the contextual data meets the respective transactional parameters of a personalized transaction rule of the set of personalized transaction rules. The technique 500 may further include an operation to train a machine learning model with the set of personalized transaction rules. For the training, each personalized transaction rule is labeled as permissible or impermissible. The technique 500 may further include an operation to use the machine learning model to determine the transaction request from the service is permitted.

The specification describes including an operation to train a machine learning model with the set of personalized transaction rules as well as an operation to use the machine learning model to determine the transaction request from the service is permitted. The specification does not disclose determining whether the contextual data deviates from the one or more transactional patterns by using the trained model, and based on whether the trained model indicated the transaction request deviated from the one or more transactional pattern, transmitting, to the service, an indication of whether the transaction request is permitted.
As such, no support can be found in the specification for the claim limitations. (In re Katz, 97 USPQ2d 1737 (Fed. Cir. 2011)). 
Claims 12 and 17 are also rejected on the same basis as each recites similar language.
Claims 2-11 are also rejected as each depends on claim 1. Claims 13-16 are also rejected as each depends on claim 12. Claims 18-20 are also rejected as each depends on claim 17.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Lack of Antecedent Basis
Claim 5 recites “collecting historical data including data from at least two transactional data categories for transactions with the account…automatically creating a new personalized transaction rule…based on a classification of the transaction data in the collected historical data …” There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 5 depends on, recites “collecting, from a user device, historical data…” It is unclear whether “collecting, from a user device, historical data…” as recited in claim 1 or “collecting historical data…” as recited in claim 5, provides the antecedent basis for “the collected historical data” as recited in claim 5.
Claim 8 recites “in response to receiving the one or more personalized transaction rules, transmitting, to the user device, a confirmation…” There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 8 depends on, recites “a user device” in line 2 (“receiving, from a user device…”) and in line 4 (“collecting, from a user device…”).  It is unclear which “a user device” recited in claim 1 (line 2 or line 4 of claim 1) provides the antecedent basis for “the user device” as recited in claim 8.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed.  See MPEP 2173.05(e).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 12-15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinlicht et al. (US 2017/0011399A1 (“Steinlicht”)) in view of Zoldi et al. (US 2019/0073647A1 (“Zoldi”)).
Regarding claims 1, 12 and 17, Steinlicht teaches a method for managing access to personal account data (Steinlicht: ¶9), comprising:
receiving, from a user device, one or more personalized transaction rules for an account of a user (Steinlicht: Fig. 2, 'Rules data store 214', Fig. 4, step 402; ¶¶34-35, 49, 50), wherein each personalized transaction rule indicates a set of transactional parameters for permitting transactions with a service; (Steinlicht: Fig. 3 'Scheduled Rules 302' 'Triggered Rules 304'; ¶¶36-38, 42-44, 46)
collecting, from the user device, historical data of the user account and the historical data includes data from at least two transaction data categories (Steinlicht: ¶¶48)
using the one or more personalized transaction rules and the historical data…to identity one or more transactional patterns of the user (Steinlicht: ¶¶34, 48-49; claim 18)…, the one or more transactional patterns used to determine whether transactions are permitted (Steinlicht: Fig. 2; ¶¶46, 48-49), and the one or more transactional patterns including at least one pattern corresponding to each of the at least two transactional data categories (Steinlicht: Fig. 2; ¶¶46, 48); 
receiving a transaction request from a service, wherein the transaction request includes contextual data related to the transaction request; (Steinlicht: Fig. 2, Fig. 4, step 404; ¶¶28-31, 51)
determining…whether the contextual data deviates from the one or more transactional patterns (Steinlicht: Fig. 2, Fig. 4, steps 406/408/410;  ¶¶32, 48, 52-54);
transmitting, to the service, an indication whether the transaction request is permitted based on…whether the transaction request deviates from the one or more transactional patterns. (Steinlicht: Fig. 2, Fig. 4, step 410; ¶¶48-49, 54)
Additionally, for claim 12, Steinlicht teaches:
A system for managing access to personal account data, comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to… (Steinlicht: Fig. 1; ¶24; claim 1)
Additionally, for claim 17, Steinlicht teaches:
At least one non-transitory machine-readable medium including instructions for managing access to personal account data that, when executed by at least one processor, cause the at least one processor to perform operations to (Steinlicht: Fig. 1; ¶25; claim 1)…
Steinlicht does not explicitly teach training a model to identify one or more transactional patterns of the user. However, in the same field of endeavor, Zoldi teaches training a model to identify one or more transactional patterns of the user using the historical data and the rules (Zoldi: Fig. 1; abstract; ¶¶3, 7, 22, 38, 42-43) and the trained model indicated the transaction request deviated from the one or more transactional patterns (Zoldi: Fig. 2, steps 203/204; ¶¶44, 81-83). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Steinlicht to include support of training a model to identify one or more transactional patterns of the user and the trained model indicated the transaction request deviated from the one or more transactional patterns, as disclosed in Zoldi, to fraud detection in payment transactions and measurement by applying artificial intelligence and statistical predictive models (Zoldi: ¶1).
Regarding claims 2, 13 and 18, Steinlicht in view of Zoldi teaches the method of claim 1, the system of claim 12 and the at least non-transitory machine-readable medium of claim 18, as claim 2 being dependent of claim 1, claim 13 being dependent of claim 12 and claim 18 being dependent of claim 17. Furthermore,
Steinlicht teaches: 
wherein the personalized transaction rules are automatically generated based on data of previous transactions associated with the account. (Steinlicht: Fig. 3; ¶¶48)
Regarding claims 3, 14 and 19, Steinlicht in view of Zoldi teaches the method of claim 1, the system of claim 12 and the at least non-transitory machine-readable medium of claim 18, as claim 3 being dependent of claim 1, claim 14 being dependent of claim 12 and claim 19 being dependent of claim 17. Furthermore,
Steinlicht teaches: 
wherein a transactional pattern includes one of a transaction amount limit, a geofenced area, a time period limitation, a recipient limit, or a goods type limitation. (Steinlicht: ¶49)
Regarding claims 4, 15 and 20, Steinlicht in view of Zoldi teaches the method of claim 1, the system of claim 12 and the at least non-transitory machine-readable medium of claim 18, as claim 4 being dependent of claim 1, claim 15 being dependent of claim 12 and claim 20 being dependent of claim 17. Furthermore,
Steinlicht teaches: 
wherein the contextual data includes at least one of a transactional amount, a geographic location, a service name or identifier, a time stamp, or a recipient name. (Steinlicht: ¶51)
Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinlicht in view of Zoldi as applied to claim 1 above, and further in view of Adjaoute A. (US 10,984,423B2 (“Adjaoute”)).
Regarding claim 5, Steinlicht in view of Zoldi teaches the method of claim 1 as claim 5 being dependent of claim 1. Furthermore,
Steinlicht teaches:
collecting historical data including data from at least two transactional data categories for transactions with the account, (Steinlicht: ¶48; claim 18)
automatically creating a new personalized transaction rule for the account (Steinlicht: ¶48; claim 18)…
Steinlicht in view of Zoldi does not teach:
training a classifier model with the transactional data;
determining a set of classifications of the transactional data using the classifier model; and
automatically creating a new personalized transaction rule for the account based on a classification of the transaction data in the collected historical data.
 Adjaoute teaches
collecting historical data including data from at least two transactional data categories for transactions with the account; (Adjaoute: Fig. 1, item 104, Fig. 6, Fig. 30; 34:6-13)
training a classifier model with the transactional data; (Adjaoute: Fig. 1, items 124/126/130/134/138/142/146; 33:21-67, 34:6-13)
determining a set of classifications of the transactional data using the classifier model; and (Adjaoute: Fig. 1; 2:24-29, 12:4-11, 28:49-61, 30:26-37, 33:21-67, 34:6-13)
automatically creating a new personalized transaction rule for the account based on a classification of the transaction data in the collected historical data. (Adjaoute: Fig. 1, items 146/147, Fig. 6, 'rules 616'; 12:33-44, 34:6-13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Steinlicht in view of Zoldi to include support of training a classifier model with transaction data, determining classifications and creating transaction rules, as disclosed in Adjaoute, for improving the training and performance to produce better decisions (Adjaoute: 1:43-44).
Regarding claim 6, Steinlicht in view of Zoldi teaches the method of claim 1 as claim 6 being dependent of claim 1. Furthermore,
Steinlicht teaches:
…wherein each personalized transaction rule is labeled as permissible or impermissible; (Steinlicht: Fig. 3 ‘Locked’ ‘Unlocked’, Fig. 4, step 408;  ¶¶33-34, 42-45, 54, 55)
using [rules] to determine the transaction request from the service is permitted. (Steinlicht: Fig. 3 ‘Locked’ ‘Unlocked’, Fig. 4, step 408;  ¶¶33-34, 42-45, 54, 55)
Steinlicht in view of Zoldi does not teach the following limitations, however in the same field of endeavor, Adjaoute teaches
training a machine learning model with the one or more personalized transaction rules (Adjaoute: Fig. 27; 4:48-51, 12:33-44, 31:39-52, 33:21-67, 34:6-13)… 
using the machine learning model to determine the transaction request from the service is permitted. (Adjaoute: Fig. 29; 12:33-44, 31:39-52, 31:64-32:7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Steinlicht in view of Zoldi to include support of machine learning model training, as disclosed in Adjaoute, for improving the training and performance to produce better decisions (Adjaoute: 1:43-44).
Additionally, the limitation “using the machine learning model to determine the transaction request from the service is permitted…” recites intended use language. Therefore, this intended use language will not differentiate the claimed invention from the prior art in terms of patentability. (MPEP §2103 I C, 2114)
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinlicht in view of Zoldi as applied to claim 1 above, and further in view of Phillips et al. (US 2021/0097523A1 (“Phillips”)).
Regarding claim 7, Steinlicht in view of Zoldi teaches the method of claim 1 as claim 7 being dependent of claim 1. 
Steinlicht teaches:
receiving transactional data for a transaction with the account, (Steinlicht: Fig. 4, step 404; ¶¶48, 51)
creating a new personalized transaction rule (Steinlicht: Fig. 2 ‘scheduled rule’; ¶¶32, 38-39, 48)…
Steinlicht in view of Zoldi does not teach subscription service, however in the same field of endeavor, Phillips teaches a subset of the transactional data are transactions with a subscription service; and (Phillips: Fig. 1, 'Rules Data Store 114'; ¶¶33, 41) and a transaction rule for the subscription service. (Phillips: ¶¶23-24, 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Steinlicht in view of Zoldi to include support of transaction rule for subscription service, as disclosed in Phillips, to allow substantially automated processing of transactions with a high degree of security and reduced fraud (Phillips: ¶26).
Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinlicht in view of Zoldi as applied to claims 1 and 12 above, and further in view of Elterich S. (US 8,666,887B2 (“Elterich”)) in further view of Stephen et al. (US 8,229,854B2 (“Stephen”)).
Regarding claim 8, Steinlicht in view of Zoldi teaches the method of claim 1 as claim 8 being dependent of claim 1. 
Steinlicht teaches transmitting a confirmation including a unique identifier selected by the user (Steinlicht: ¶¶55, 58).
Steinlicht in view of Zoldi does not explicitly teach transmitting a confirmation in response to receiving the set of personalized transaction rules.
However, in the same endeavor, Elterich teaches 
in response to receiving the one or more personalized transaction rules, transmitting, to the user device, a confirmation including a unique identifier selected by the user (Elterich: 5:14-36, 7:43-52). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Steinlicht in view of Zoldi to include support of transmitting a confirmation in response to receiving the set of personalized transaction rules, as disclosed in Elterich, to establish rules that specify how the system is to manage the user’s personal financial accounts (Elterich: 3:37-39).
Additionally, note the limitation, "…a confirmation including a unique identifier selected by the user", recites non-functional descriptive material language. The limitation describes characteristics of the confirmation and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Regarding claim 9, Steinlicht in view of Zoldi and Elterich teaches the method of claim 1 as claim 9 being dependent of claim 8. Furthermore,
Steinlicht teaches: 
the unique identifier is one of an image, a code, or a phrase. (Steinlicht: ¶¶55, 58)
Additionally, note the limitation, "…the unique identifier is one of an image, a code, or a phrase", recites non-functional descriptive material language. The limitation describes characteristics of the confirmation and is non-functional because the claimed method does not use or process the characteristics to carry out any steps or functions. Therefore, this descriptive material language will not differentiate the claimed invention from the prior art in terms of patentability.
Claims 10-11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Steinlicht in view of Zoldi as applied to claims 1 and 12 above, and further in view of Chavez D. (US 10,929,557B2 (“Chavez”)).
Regarding claims 10 and 16, Steinlicht in view of Zoldi teaches the method of claim 1 and the system of claim 12 as claim 10 being dependent of claim 1 and claim 16 being dependent of claim 12. Furthermore,
Steinlicht in view of Zoldi does not explicitly teach the following limitation, however in the same endeavor, Chavez teaches: 
wherein a personalized transaction rule includes a user data sharing level for the service. (Chavez: Fig. 2, 'Digital Wallet 236', Fig. 3, 'Rules 320/324/332/340', Fig. 4; 9:29-33, 9:40-61, 10:13-45, 13:1-10, 14:1-13,  11:57-61, 14:66-15:18,  15:28-36, 17:32-43)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Steinlicht in view of Zoldi to include support of transaction rule for user data sharing level, as disclosed in Chavez, to control/restrict conditions under which digital data is shared with others (Chavez: 10:28-29).
Regarding claim 11, Steinlicht in view of Zoldi and Chavez teaches the method of claim 10. Furthermore,
Chavez teaches: 
transmitting user data to the service based on the user data sharing level of the personalized transaction rule. (Chavez: Fig. 6, step 620, Fig. 8, steps 816/828/832; 17:32-43, 18:51-62, 19:15-32)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stephen (US 8,229,854B2) teaches transaction processing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.K./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685